UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-5480 Textron Inc. (Exact name of registrant as specified in its charter) Delaware 05-0315468 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 40 Westminster Street, Providence, RI (Address of principal executive offices) (zip code) (401) 421-2800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes üNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes üNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ü ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller reporting company[ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No ü Common stock outstanding at July 18, 2009 – 270,236,965 shares TEXTRON INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Operations (Unaudited) 3 Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) Note 1: Basis of Presentation 7 Note 2: Special Charges 7 Note 3: Retirement Plans 9 Note 4: Discontinued Operations 10 Note 5: Comprehensive Income 10 Note 6: Earnings per Share 10 Note 7: Accounts Receivable, Finance Receivables and Securitizations 11 Note 8: Inventories 13 Note 9: Debt 14 Note 10: Guarantees and Indemnifications 15 Note 11: Commitments and Contingencies 15 Note 12: Fair Values of Assets and Liabilities 16 Note 13: Derivatives 19 Note 14: Recently Issued Accounting Pronouncements 21 Note 15: Segment Information 21 Item 1A. Risk Factors 23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 6. Exhibits 43 Signatures 44 PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS TEXTRON INC.
